Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/768,078 filed 05/29/2020.  Claims 1-16 are pending and have been examined.
The information disclosure statements (IDS) submitted on 05/29/2020 and 12/22/2020 were considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
an imaging control unit that adjusts;
a display control unit that controls;
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “that” coupled with functional language “adjusts” and “controls” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure 4, image control unit 160, display control unit 164, paragraphs [0128]-[0146], [0285]-[0287] of the published disclosure.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 6, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji et al. (JP 2006-218105), herein Kenji (citations refer to English translation provided in 05/29/2020 IDS).
Consider claim 1, Kenji clearly teaches a medical control apparatus (Fig. 2) comprising:

an imaging control unit that adjusts an inward angle which is an angle formed by an imaging direction in a first imaging device that captures a medical image for a right eye and an imaging direction in a second imaging device that captures a medical image for a left eye to the inward angle corresponding to a display device that displays the medical image for the right eye and the medical image for the left eye. (Fig. 6: The inward angle of left eye imaging element 15 and right eye imaging element 20 is adjusted by a control box connected to motor 30 to display surgical images on monitor 1, [0013], [0023], [0025]-[0028].)

Consider claim 2, Kenji clearly teaches the imaging control unit adjusts the inward angle on the basis of a convergence angle formed by a right eye and a left eye of a viewer of a display screen that displays the medical image for the right eye and the medical image for the left eye.  (Convergence angle of the observer, [0031].)

Consider claim 4, Kenji clearly teaches the imaging control unit controls an adjustment mechanism that adjusts the inward angle and thereby adjusts the inward angle. (Fig. 6: The inward angle of left eye imaging element 15 and right eye imaging element 20 is adjusted by a control box connected to motor 30 to display surgical images on monitor 1, [0013], [0023], [0025]-[0028].)

Consider claim 6, Kenji clearly teaches the adjustment mechanism is a second movement mechanism capable of changing one or both of the imaging direction of the first imaging device and the imaging direction of the second imaging device by moving an optical system, and the imaging control unit controls movement of the optical system in the second movement mechanism. (Fig. 6: Mechanism K changes the positions of mirrors 11 and 16, [0021].)

Consider claim 8, Kenji clearly teaches a display control unit that controls to display the medical image for the right eye and the medical image for the left eye captured after adjustment of the inward angle, on a display screen of the display device. (Fig. 6: The inward angle of left eye imaging element 15 and right eye imaging element 20 is adjusted by a control box connected to motor 30 to display surgical images on monitor 1, [0013], [0023], [0025]-[0028].)
Consider claim 16, Kenji clearly teaches a medical observation system (Fig. 2) comprising: 

a medical control apparatus including an imaging control unit that adjusts an inward angle which is an angle formed by an imaging direction in a first imaging device that captures a medical image for a right eye and an imaging direction in a second imaging device that captures a medical image for a left eye to the inward angle corresponding to a display device that displays the medical image for the right eye and the medical image for the left eye; and a display device that displays the medical image for the right eye and the medical image for the left eye on a display screen.  (Fig. 6: The inward angle of left eye imaging element 15 and right eye imaging element 20 is adjusted by a control box connected to motor 30 to display surgical images on monitor 1, [0013], [0023], [0025]-[0028].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2006-218105) in view of Liou et al. (US 2014/0184751), herein Liou.
Consider claim 3, Kenji clearly teaches the imaging control unit adjusts the inward angle to achieve a match with a convergence angle formed by a right eye and a left eye of a viewer of a display screen that displays the medical image for the right eye and the medical image for the left eye corresponding to the display device. (Convergence angle of the observer, [0031].)

However, Kenji does not explicitly teach the imaging control unit changes a baseline length between the first imaging device and the second imaging device and thereby adjusts the inward angle.

In an analogous art, Liou, which discloses a system for stereoscopic imaging, clearly teaches the imaging control unit changes a baseline length between the first imaging device and the second imaging device and thereby adjusts the inward angle. (The inward angle is adjusted by changing the baseline distance between image sensing devices 120 and 130, [0036], [0037].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji by the imaging control unit changes a baseline length between the first imaging device and the second imaging device and thereby adjusts the inward angle, as taught by Liou, to achieve the predictable result of adjusting the inward angle.
	
Consider claim 5, Kenji combined with Liou clearly teaches the adjustment mechanism is a first movement mechanism capable of moving one or both of the first imaging device and the second imaging device, and the imaging control unit controls movement of one or both of the first imaging device and the second imaging device by the first movement mechanism. (Fig. 3: Motors 330 and 332, [0036] Liou)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2006-218105) in view of Spruck (US 5,978,143).
Consider claim 7, Kenji clearly teaches the imaging control unit adjusts the inward angle.

However, Kenji does not explicitly teach adjusts the inward angle so as to correspond to the display device.

In an analogous art, Spruck, which discloses a system for stereoscopic imaging, clearly teaches adjusts the inward angle so as to correspond to the display device. (The inward angle is adjusted based on the distance between the observer and the display system, col. 4 line 66 to col. 5 line 12.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji by adjusts the inward angle so as to correspond to the display device, as taught by Spruck, for the benefit of ensuring the convergence angle of the observer matches the captured convergence angle.
	
Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2006-218105) in view of Matsugu et al. (US 5,625,408), herein Matsugu.
Consider claim 9, Kenji clearly teaches the imaging control unit adjusts the inward angle.

However, Kenji does not explicitly teach the imaging control unit selects the first imaging device and the second imaging device from three or more imaging devices having different imaging directions and thereby adjusts the inward angle.

In an analogous art, Matsugu, which discloses a system for stereoscopic imaging, clearly teaches the imaging control unit selects the first imaging device and the second imaging device from three or more imaging devices having different imaging directions and thereby adjusts the inward angle. (Fig. 13: The inward angle is adjusted by selecting two cameras from cameras 1L, 1R and 1C, col. 12 line 49 to col. 13 line 26.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji by the imaging control unit selects the first imaging device and the second imaging device from three or more imaging devices having different imaging directions and thereby adjusts the inward angle, as taught by Matsugu, to achieve the predictable result of adjusting the inward angle.
	
Consider claim 10, Kenji combined with Matsugu clearly teaches the imaging control unit selects the first imaging device and the second imaging device from the three or more imaging devices arranged on a same plane. (Fig. 13: The inward angle is adjusted by selecting two cameras from cameras 1L, 1R and 1C, col. 12 line 49 to col. 13 line 26 Matsugu.)

Consider claim 13, Kenji combined with Matsugu clearly teaches a display control unit that controls to display the medical image for the right eye captured by the selected first imaging device and the medical image for the left eye captured by the selected second imaging device, on a display screen of the display device. (Fig. 6: The inward angle of left eye imaging element 15 and right eye imaging element 20 is adjusted by a control box connected to motor 30 to display surgical images on monitor 1, [0013], [0023], [0025]-[0028] Kenji.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2006-218105) in view of Matsugu et al. (US 5,625,408) in view of Spruck (US 5,978,143).
Consider claim 11, Kenji combined with Matsugu clearly teaches the imaging control unit selects the first imaging device and the second imaging device.

However, Kenji combined with Matsugu does not explicitly teach adjusts the inward angle so as to correspond to the display device.

In an analogous art, Spruck, which discloses a system for stereoscopic imaging, clearly teaches adjusts the inward angle so as to correspond to the display device. (The inward angle is adjusted based on the distance between the observer and the display system, col. 4 line 66 to col. 5 line 12.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji combined with Matsugu by adjusts the inward angle so as to correspond to the display device, as taught by Spruck, for the benefit of ensuring the convergence angle of the observer matches the captured convergence angle.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2006-218105) in view of Matsugu et al. (US 5,625,408) in view of Takeshi (JP 2014/155126) (citations refer to English translation provided in 05/29/2020 IDS).
Consider claim 14, Kenji combined with Matsugu clearly teaches the display control unit.

However, Kenji combined with Matsugu does not explicitly teach the display control unit selectively performs a rotation process of rotating the medical image for the right eye and the medical image for the left eye so as to correspond to the display device, and controls to display the medical image for the right eye and the medical image for the left eye on which the rotation process has been selectively performed, on a display screen of the display device. 

In an analogous art, Takeshi, which discloses a system for stereoscopic imaging, clearly teaches the display control unit selectively performs a rotation process of rotating the medical image for the right eye and the medical image for the left eye so as to correspond to the display device, and controls to display the medical image for the right eye and the medical image for the left eye on which the rotation process has been selectively performed, on a display screen of the display device. (The two images are rotated in the reference direction, [0008].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji combined with Matsugu by the display control unit selectively performs a rotation process of rotating the medical image for the right eye and the medical image for the left eye so as to correspond to the display device, and controls to display the medical image for the right eye and the medical image for the left eye on which the rotation process has been selectively performed, on a display screen of the display device, as taught by Takeshi, for the benefit of improving the display of the stereoscopic images.
	
Consider claim 15, Kenji combined with Matsugu and Takeshi clearly teaches the display control unit selectively performs a clipping process of clipping a portion of the medical image for the right eye and a portion of the medical image for the left eye so as to correspond to the display device, and controls to display the medical image for the right eye and the medical image for the left eye on which the clipping process has been selectively performed, on a display screen of the display device. (The predetermined potion of the two images are cut out, [0008] Takeshi.)

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425